                  Case 1:21-cv-00296-RP Document 1 Filed 04/01/21 Page 1 of 6




                                                               Attachment 2- EEOC Complaint Form

                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS                                         FILED
                                                     DIVISION
                                                                                                      APR     12021
                                                                                                        U.S   DCT CLERK
                                                                                           WESTff4j,tCT OF TEXAS
                                                                                                                   D6PUTY


(Name of plaintiff or plaintiffs)                                                          g
                                                                         b:
                                                                                                                   i
                                                                                               g
                                                      Civil Action Nu                      !j V               9
V.                                                                                                            -
                                                                                                       (Supplied
                   e,1   fuve          lie      '      LL C                                    by Clerk's Office)

                                 tLci

(Name of defendant or defendants)

                                                    COMPLAINT

          1.          This action is brought by                               1k   VI'-L          ,   Plaintiff,
                      pursuant to the following selected jurisdiction:

                                  (Please select the applicable jurisdiction)

[Vi''itle VII of the Civil Rights Act of 1964 (42 USC §             2000e et seq.) Employment
               Discrimination on the basis of race, color, sex (gender, pregnancy and sexual harassment),
               religion or national origin.

I     J   The Age Discrimination in Employment Act (29 USC           §    621 et seq.) (ADEA).

I   £>'fie Americans With Disabilities Act (42 USC §            12102    Ct   seq.) (ADA).

I     J   The Equal Pay Act (29 USC       §   206(d)) (EPA).

I     J   The Rehabilitation Act of 1973 (29 USC §791 et seq.) (Applicable to federal employees
           only).

          2.          Defendant 4Cc1tu                 (/eX,             /e           (Defendant's name) lives
                      at, or its business is located at 7 7o        %AI            y-e (
                      (street address),        i4t çt                                      (city),       T
                      (state), -7'           9 (zip).
                                                                                                                   28
Rev. Ed. October 26, 2017
               Case 1:21-cv-00296-RP Document 1 Filed 04/01/21 Page 2 of 6




      3a.          Plaintiff sought employment from the defendant or was employed by the defendant
                   at 7700                f1y,e{ /t. i7,id,1                R (street address),            çt
                   (city),                     (state),       77            (zip).

      3b.          At all relevant times of claim of discrimination, Defendant employed        1 OO   +
                   (#) employees. If defendant is a   union, at all relevant times of claim of
                   discrimination, Defendant had            (#) members.

      4.           Defendant discriminated against plaintiff in the manner indicated in paragraph 8 of
                   this complaint on or about     fltc4 ,'   L        (month) 2 6-tL          (day)2P
                   (year). If incidents of discrimination  occurred more than  one  day, please indicate
                   the beginning and ending dates of such acts: A,ac I      .201g,,
                                                                                     4a      ct     2
                                          O?          411Cc   rfl4/d        .-tL    Zo2

      5.           Plaintiff filed charges against the defendant with the Equal Employment
                   Opportunity Commission (E.E.O.C.) charging defendant with the acts of
                   discrimination indicated in paragraph 7 of this complaint on or about /7t4 ich.
                   (month)       ' i          (day) z p zo         (year). (Not applicable to federal
                   civil service employees).

      6a.          The E.E.O.C. issued a Notice of Right to Sue which was received by plaintiff on Fd0
                   (month)       5            (day)      o ZJ          (year). (Not applicable to
                   ADEA and EPA claims or federal civil service employees).

VERY IMPORTANT NOTE:                      PLEASE ATTACH A COPY OF YOUR NOTICE OF
                                          RIGHT TO SUE AND THE ENVELOPE IN WHICH
                                          IT WAS RECEiVED TO THIS COMPLAINT.

      6b.          Please indicate below if the E.E.O.0 issued a Determination in your case:

                   [   JYes
                   [4No
VERY IMPORTANT NOTE:                      IF YOU CHECKED "YES", PLEASE ATTACH A
                                          COPY OF THE E.E.O.C.'S DETERMINATION TO
                                          THIS COMPLAINT

7.    Because of plaintiffs:

                               (Please select the applicable allegation(s))

           I   I   Race (If applicable, state race)

           I   I
                   Color (If applicable, state color)


                                                                                                      29
Rev. Ed. October 26, 2017
              Case 1:21-cv-00296-RP Document 1 Filed 04/01/21 Page 3 of 6




        I      I   Sex (gender, pregnancy or sexual harassment) (If applicable, state sex and claim)
        I      I
                   Religion (If applicable, state religion)

        I"iational Origin (If applicable, state national origin)                                                 c,.b1O   (k4
        I      I
                   Age (If applicable, state date of birth)

        k"I        Disability (If applicable, state disability)   Jot   '#   I    &Ij       yte        u
                   u)(ij           /ct
        I      I
                   Prior complaint of discrimination or opposition to acts of discrimination.
                   (Retaliation) (If applicable, explain events of retaliation)

                     The defendant: (please select all that apply)

        I      I
                   failed to employ plaintiff.

         F     I   terminated plaintiffs employment.

        [      I
                   failed to promote plaintiff.

         I   '-"iarassed plaintiff.
        I
             (4'other (specify)          Ye(A. 1,41                 4ft          "-               pf       r.


                                         kcvc¼$c   '
                                                                             v        cS.
      8a.          State specifically the circumstances under which defendant, its agent, or employees
                   discriminated against plaintiff PERSONALLY:

VERY IMPORTANT NOTE:                          INCLUDE SPECIFIC DATES, SPECIFIC EVENTS,
                                              AND ANY SPECIFIC COMMENTS MADE BY
                                              DEFENDANT PERTAINING TO THE
                                              DISCRIMINATION CLAiM ALLEGED ABOVE.




      8b.          List any witnesses who would testify for plaintiff to support plaintiffs allegations
                   and the substance of their testimony:

                         L{c,                          Al;. ,n.,    L          Si; J, J2L                       cij-C,
                   ''    -4l('              L-ci,                       A    JJ'4r', (-kricg                    f'e1'
                   tih      TcIa..bis
    "8c.       V
                   List any documentation that would support plaintiffs allegations and explain what
                   the documents will prove:

                                    eT         flE(
                                                                                                                30
Rev. Ed. October 26, 2017
                 Case 1:21-cv-00296-RP Document 1 Filed 04/01/21 Page 4 of 6




         9.          The above acts or omissions set forth in paragraphs 7 and 8 are:

                     [   I   still being committed by defendant.
                             no longer being committed by defendant.

         10.         Plaintiff should attach to this complaint a copy of the charge filed with the Equal
                     Employment Opportunity Commission. This charge is submitted as a brief
                     statement of the facts supporting this complaint.

         WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

I    I
         Defendant be directed to employ plaintiff.

I
    'ffendant be directed to re-employ plaintiff.
[    J   Defendant be directed to promote plaintiff.

[t'1endant be directed to                                                                           (4
                                                                                                               'Oct(   rI
              and that the Court grant such other relief as may be appropriate, mcludmg injunctive
              orders, damages, costs and attorney's fees.

                                                   I declare (or certify, verify, or state) under penalty of
                                                   perjury that the foregoing is true and correct.

                                                        46      'O"
                                            Date

                                            Signature of Plamtiff

                                             C(S              /')lelycce

                                            Address of Plaintiff
                                                                           Tv,       At?
                                                               T&cc,S                       7727
                                            City                State                       Zip Code


                                            Telephone Number(s)




                                                                                                         31
Rev. Ed. October 26, 2017
                 Case 1:21-cv-00296-RP Document 1 Filed 04/01/21 Page 5 of 6




Paragraph 8a:

April 2018:

During the training, two other employees, as well as myself, were asked by Mohaimen Salman if we
wanted to join the VE team. This would mean a two dollar increase in pay. Mr. Salman mentioned that
the process of choosing the employees was based on their education level. I have a bachelor's degree,
while the other two people had high school degrees. They were Iraqi and I am Egyptian.

They chose them to join the VE team and didn't explain why they didn't choose me. My attendance and
background was the best, as far as I was concerned. At that point, I was going to give them the badge
and just quit the job, but Mohaimen convinced me to wait because they wanted me on another team.

August 2019:

Ahmed Tamam,              a   team lead, didn't let me use   a   keyboard wrist pad because he said I needed a doctor's
notice. I showed him a note that explained that I went to the doctor due to the pain in my wrists, but he
said it wasn't good enough. Other employees were allowed to use the keyboard wrist pads without a
doctor's notice.

November 2019:

Karim Ahmed,     team lead, denied doing an interview with me for an open position because he said I
                      a
missed the time. I was confused about how he wrote the time and I contacted him before the interview
was supposed to finish. I was led to believe that he acted this way because of his dislike for me based on
my national origin. Later all of the other candidates who applied for the position found out that Karim
Ahmed had already chosen someone for the position before he interviewed any of the candidates.

March 2020:

I   was terminated after complained about another employee who was harassing me. I stopped talking
                                   I


to Mohamed Abdelaziz because of his anger issues, hateful statements towards people from Iraq,
threats to physically harm other people, and his threat to shoot the people that work with us.



Paragraph 8c:

      1-   Item 1: Screenshot of a message that was sent to me and Feras Zahra from Mohamed Abdelaziz
           talking about how he hates Iraqis. He was also calling them spies, based on their prior work with
           the   US   military.


      2-   Item 2: Austin Police Department (ADP) report showing that the ADP was contacted by Google
           security, not me, or the FBI like how Accenture Flex's position statement to the EEOC (Item 4).
           Case 1:21-cv-00296-RP Document 1 Filed 04/01/21 Page 6 of 6




3-   Item 3: An email that was sent to me on March gth, 2020 from Accenture HR saying I'm "not
                                                                                 5th,
     being disciplined", after the decision was already made to fire me on March      2020 based on
     Accenture Flex's position statement to the EEOC (Item 5). It shows that Accenture  told Google
     that I fabricated the threat, because it was better than telling them they ended the complaint in
     a friendly way to keep both employees.


4-   Item 4: Shows that Google and Accenture fabricated a reason for firing me.           I   only reported
     Mohamed Abdelaziz's behavior to    Accenture HR on February 18th, 2020 and they decided to end
                                                                            26th, 2020; they let him
     the complaint in a friendly way after giving him   a   warning on February
     back on February 27th, 2020.never reported the complaint to the
                                    I                                      FBI   or police. As you will see
     in my other documents, Google was the one who called the police.


5-   Item 5: Shows that Google decided to let me go the same day they became aware of the threat.
     This is proof that Accenture didn't conduct a real investigation into my allegations, because they
     didn't ask Google for the camera footage from when Abdelaziz harassed me for the second time
     on February 1gth, 2020. They only asked for the camera footage after Google told Accenture on
     March 5th that they didn't want me back; this creates a lot of confusion about how Accenture
     conducted their investigation.


6-   Item 6: My call log for February 18th, 2020 and March sd, 2020. It shows that I'm not the one
     who contacted the FBI, and I wish the court would request this information from the FBI.

7-   Item 7: This is  report showing my doctor visit because of the pain I had in my wrist. I took a
                         a

     copy of it to Ahmed Tamam, but he still didn't let me use the keyboard wrist pad, while other
     employees were allowed to have it without a doctor's notice. Feras Zahra is one of them.
     Mohamed AD and Mohaimen, each team leads, were aware of the situation and were trying to
     resolve it for me, but Ahmed Tamam denied.


8-   Item 8: An email that   I received on March 25th, 2020 from Rica Seraplo one day after the
     termination saying that the investigation was conducted by a third party for the client, Google.
     In Accenture's position statement to the EEOC (Item 5) they mentioned that Google's Global
     investigation team concluded that they don't want me back. Furthermore, in APD's report,
     Google wasn't answering Detective Snider. This creates a lot of confusion about who really did
     the investigation, where Google and Accenture got their information from about the complaint
     and the threat, and finally how they came to the conclusion that I was the one who called the
     FBI   and police.
